 1
                                                                           FlLED
 2                                                                      v.s. DISTRICT COURT
 3
                                                                      OCT 2 1 2 19
 4
                                                                               OF CALIFORNIA
 5                                                                                   DEPUTY ~

 6

 7

 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          Case No.: 8:19-MJ-00796
12                      Plaintiff,                          ORDER
                                                        AFTER HEAR G HELD PURSU NT
13        vs.                                               TO 18 U.S.C. § 3148(B)
      NICHOLAS DIDODO,
14                                                       (Alleged Violation of Conditions of
                  Defendant.                                       Pretrial Release)
15

16                                                 I
                                                   :~

1~          A warrant for arrest of the defendant for the alleged violation of conditions of
18   pretrial release having been issued by Judge B. Reinhart of the S. Dist. FL ,and the Court
19   having conducted a hearing on the alleged violation(s),
20                                                 B.

21         The Court finds
22   (1)
23         (A) (X) that there is probable cause to believe that the defendant has
24                 committed a Federal, State, or local crime while on release; or
                                                    possession of illegal drugs
25         (B) (X) that there is clear and convincing evidence that the defendant has
26                      violated any other condition of release, specifically the following:
27                  multiple positive drug tests
28
 1                                    and
 2    ~2)
 3          (A) ( ) that based on the factors set forth in 18 U.S.C. § 3142(g), there is no
 4                      condition or combination ofconditions ofrelease that will assure that
 5                      the defendant will nit flee or pose a danger to the safety or any other
 6'                      person or the community; or
            ~B) ( ) that the defendant is unlikely to abide by any condition or
 8                      combination of conditions of release.
 9                             and/or, in the event of(1)(A)
10    (3)        () that the defendant has not rebutted the presumption that no condition
11                      or combination ofconditions will assure that the person will not pose
12                      a danger to the safety of any other person or the. community.
13                                               or
14    (4)        (X) that there are conditions ofrelease that will assure that the defendant
15                       will not flee or pose a danger to the safety of any other person or the
16                      community,and that the defendant will abide by such conditions. See
17                       modified bond form setting conditions.
18               ( ) This Order shall be stayed for 72 hours in order to allow the
19                      Government to seek review from the [assigned District Judge]
20                      [criminal duty District Judge].
21                                              or
22                                              C.
23                IT IS ORDERED that the defendant be detained prior to trial.
24

25    DATED       10/21/2019                          QRP/h~ ~ v
26                                          UNITED STATES MAGISTRATE JUDGE
27

28

                                                 2
